Citation Nr: 9901951	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-41 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for lumbar disc syndrome, 
postoperative spinal fusion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
February 1962.
This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a July 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.

The Board previously remanded this case in April 1998 for due 
process considerations.


REMAND

The veteran filed his original claim for service connection 
for a back injury in January 1992.  The RO denied the claim 
in June 1974 and the veteran failed to perfect an appeal.  
The veteran sought to reopen his claim in May 1992 and in a 
July 1992 decision, the RO denied the veterans claim.  The 
veteran appealed the July 1992 denial of new and material 
evidence to reopen the claim for entitlement to service 
connection for a low back disability.  In July 1997, the RO 
reopened the veterans claim after determining that new and 
material evidence had been submitted and the case was 
reviewed de novo.  Thereafter, the case was forwarded to the 
Board for review.  The Board remanded the case in April 1998 
for due process considerations, including whether the veteran 
desired to present testimony at a hearing.  The veteran 
failed to report to his scheduled hearing in December 1998 
and the case was subsequently returned to the Board.

The veterans service medical records reflect that the 
veterans spine was clinically evaluated as normal during his 
August 1956 enlistment examination.  In October 1958, the 
veteran fell from a ladder onto the wing of a B-52 plane 
while working as an aircraft maintenance technician.  The 
veterans spine was clinically evaluated as normal during his 
November 1958 discharge examination.  The veteran returned to 
service immediately thereafter and was treated in December 
1960 for recurrent low back pain.  He reported low back pain 
since March 1960.  He continued to receive treatment for his 
low back complaints in February 1961.  During his February 
1962 discharge examination, the veterans spine was 
clinically evaluated as normal.

Private medical records from June 1964 to September 1997 
reflect treatment for low back complaints.  The veteran 
reported recurrent back trouble in June 1964.  In November 
1964, the veteran was involved in a motor vehicle accident 
and complained of pain in the lumbar area.  At that time, 
lumbar x-rays were normal. The veteran subsequently underwent 
six surgeries on his low back from 1973 to 1982.

During a June 1997 VA examination, the examiner noted that 
the veterans claims file was not available for review.  The 
veteran reported that his back pain began during service.  He 
reported that his low back pain had increased over the years 
and had become chronic and severe.  After examination, the 
examiners diagnoses included lumbar spondylosis and disc 
disease, status post six surgeries and chronic pain syndrome.  
The examiner noted that based upon the available medical 
records, the veterans severe spine disabilities were 
probably not related to the lumbar sprain incurred in 
service.  However, the veteran was severely impaired by his 
condition and the examiner recommended review of the claims 
file and additional medical records by a board certified 
orthopedist or neurosurgeon.  

After review of the claims file, the Board is of the opinion 
that additional medical review of the claims file and 
available medical records by a board certified orthopedist is 
warranted.  Therefore, pursuant to its duty to assist the 
veteran in the development of evidence pertinent to his 
claim, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care
providers who have treated him for low 
back disability since September 1997.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured. 

2. Then, the RO should arrange for a 
review of the veterans claims file by a 
VA board certified orthopedist to 
determine the nature and extent of the 
veterans low back disability.  After a 
thorough analysis of the medical evidence 
in the claims folder, including the 
service medical records, the examiner is 
specifically requested to provide 
opinions concerning when any low back 
disability first manifested, and if the 
disability is related to any findings 
noted during service.  If the examiner 
determines that orthopedic examination is 
necessary, all appropriate tests should 
be performed, including x-rays.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for low back 
disability.
 
If the benefit sought on appeal is not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with regard to any other issue, the RO should 
issue a supplemental statement of the case and the veteran 
should be afforded a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
